
	
		II
		111th CONGRESS
		1st Session
		S. 1348
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Chambliss (for
			 himself, Mr. Inhofe,
			 Mr. Martinez, Mr. Isakson, Mr.
			 Cochran, Mr. Burr,
			 Mr. Brownback, Mr. Vitter, Mr.
			 Wicker, Mr. Baucus,
			 Mr. Tester, and Mr. Crapo) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To recognize the heritage of hunting and
		  provide opportunities for continued hunting on Federal public
		  land.
	
	
		1.Short titleThis Act may be cited as the
			 Hunting Heritage Protection
			 Act.
		2.FindingsCongress finds that—
			(1)hunting is an important and traditional
			 recreational activity in which 13,000,000 people in the United States 16 years
			 of age and older participate;
			(2)hunters have been and continue to be among
			 the foremost supporters of sound wildlife management and conservation practices
			 in the United States;
			(3)persons who hunt and organizations relating
			 to hunting provide direct assistance to wildlife managers and enforcement
			 officers of the Federal Government and State and local governments;
			(4)purchases of hunting licenses, permits, and
			 stamps and excise taxes on goods used by hunters have generated billions of
			 dollars for wildlife conservation, research, and management;
			(5)hunting is an essential component of
			 effective wildlife management by—
				(A)reducing conflicts between people and
			 wildlife;
				(B)balancing wildlife populations with the
			 natural carrying capacity of the land; and
				(C)providing incentives for the conservation
			 of—
					(i)wildlife; and
					(ii)habitats and ecosystems on which wildlife
			 depend;
					(6)each State has established at least 1
			 agency staffed by professionally trained wildlife management personnel that has
			 legal authority to manage the wildlife in the State; and
			(7)hunting is an environmentally beneficial
			 activity that occurs, and can be provided for, on Federal public land without
			 adverse effects on other uses of the land.
			3.DefinitionsIn this Act:
			(1)Agency
			 headThe term agency
			 head means the head of any Federal agency that has authority to manage a
			 natural resource or Federal public land.
			(2)Federal public
			 land
				(A)In
			 generalThe term
			 Federal public land means any land or water that is—
					(i)publicly accessible;
					(ii)owned by the United States; and
					(iii)managed by an executive agency for purposes
			 that include the conservation of natural resources.
					(B)ExclusionThe term Federal public land
			 does not include any land held in trust for the benefit of an Indian tribe or
			 member of an Indian tribe.
				(3)HuntingThe term hunting means the
			 lawful pursuit, trapping, shooting, capture, collection, or killing of
			 wildlife.
			4.Hunting
			(a)In
			 generalSubject to existing
			 rights, Federal public land shall be open to access and use for hunting except
			 as limited by—
				(1)the agency head with jurisdiction over the
			 Federal public land—
					(A)for reasons of national security;
					(B)for reasons of public safety; or
					(C)for any other reasons for limiting access
			 authorized by applicable Federal law; and
					(2)any law of the State in which the Federal
			 public land is located that is applicable to hunting.
				(b)ManagementConsistent with subsection (a), to the
			 extent authorized under State law, and in accordance with applicable Federal
			 law, each agency head shall manage Federal public land under the jurisdiction
			 of the agency head in a manner that supports, promotes, and enhances access for
			 hunting.
			(c)No net
			 loss
				(1)In
			 generalEach agency head
			 shall, to the maximum extent practicable, ensure that Federal public land
			 management decisions and actions result in no net loss of land area accessible
			 for hunting on Federal public land.
				(2)Annual
			 reportNot later than October
			 1 of each year, each agency head with authority to manage Federal public land
			 on which hunting occurs shall submit to the Committee on Agriculture,
			 Nutrition, and Forestry and the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Agriculture and the Committee on Natural
			 Resources of the House of Representatives a report that describes—
					(A)(i)any Federal public land administered by the
			 agency head in which access for hunting was limited at any time during the year
			 as compared to access available during the previous year; and
						(ii)the reason for the limitation; and
						(B)areas administered by the agency head that
			 were opened to hunting to compensate for the limitations of the areas described
			 in subparagraph (A)(i).
					(3)Closures of
			 5,000 or more acresThe
			 withdrawal, change of classification, or change of management status that
			 effectively closes or limits access to 5,000 or more acres of Federal public
			 land for hunting shall take effect only if, before the date of withdrawal or
			 change, the agency head that has jurisdiction over the Federal public land
			 submits to the Committee on Agriculture, Nutrition, and Forestry and the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Agriculture and the Committee on Natural Resources of the House of
			 Representatives written notice of the withdrawal or change.
				(d)Areas not
			 affectedNothing in this Act
			 compels the opening to hunting of national parks or national monuments under
			 the jurisdiction of the Secretary of the Interior.
			(e)No
			 priorityNothing in this Act
			 requires a Federal agency to give preference to hunting over other uses of
			 Federal public land or over land or water management priorities established by
			 Federal law.
			(f)Authority of
			 the States
				(1)SavingsNothing in this Act affects the authority,
			 jurisdiction, or responsibility of a State to manage, control, or regulate fish
			 and wildlife under State law on land or water in the State, including Federal
			 public land.
				(2)Federal
			 licensesNothing in this Act
			 authorizes an agency head to require a license or permit to hunt, fish, or trap
			 on land or water in a State, including on Federal public land in the
			 State.
				(3)State right of
			 action
					(A)In
			 generalAny State aggrieved
			 by the failure of an agency head or employee to comply with this Act may bring
			 a civil action in the United States District Court for the district in which
			 the failure occurs for a permanent injunction.
					(B)Preliminary
			 injunctionIf the district
			 court determines, based on the facts, that a preliminary injunction is
			 appropriate, the district court may grant a preliminary injunction.
					(C)Court
			 costsIf the district court
			 issues an injunction under this paragraph or otherwise finds in favor of the
			 State, the district court shall award to the State any reasonable costs of
			 bringing the civil action (including an attorney’s fee).
					
